ORDER ON MOTION TO STRIKE OR FOR MORE DEFINITE STATEMENT
MOYE, District Judge.
This is a suit under Sections 22 of the Securities Act of 1933 (15 U.S.C.A. § 77v) and 27 of the Securities Exchange Act of 1934 (15 U.S.C.A. § 78aa) alleging, in part (Count V, Paragraphs 15 and 16), that the defendant, Hartzmark & Co., used manipulative, deceptive and fraudulent devices in connection with purchases and sales of stock by plaintiffs. Defendant Hartzmark has moved that said paragraphs be struck, or that plaintiffs furnish a more definite statement of their claims with respect to said paragraphs by alleging the time, place, content and effect of each of the misrepresentations or omissions on which plaintiffs intend to rely.
No response to the motion has been filed by the plaintiff pursuant to Local Rule 8 of this Court.
It appears that the defendant, Hartzmark & Co., is entitled to the more definite statement which it requests. Desser v. Ashton, CCH Fed.Sec.Laws Reporter, (1969-70 Transfer Binder) Paragraph 92,546 (S.D.N.Y.1969); Vohs v. Dickson, No. 13727 in this Court (Order of Sidney O. Smith dated October 13, 1970). Therefore, plaintiffs are directed to file the more definite statement setting forth the information requested by the defendant within twenty (20) days of the filing of this order, or Count V, Paragraphs 15 and 16 of the Complaint, shall stand dismissed.